Citation Nr: 0419709	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A Board decision dated in December 2003 found that the 
veteran had submitted new and material evidence and reopened 
his claim of entitlement to service connection for a 
bilateral foot disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board decision dated in December 2003 also remanded the 
case for a VA examination to determine the nature and 
etiology of any foot disability that might currently be 
present.  

There is no VA examination report of record, no indication 
that an examination ever took place, or any indication that 
the veteran did not appear for his scheduled examination.  A 
statement from the veteran's representative indicates that 
the veteran underwent the VA examination.  Efforts to locate 
the examination report have been unsuccessful.  Therefore, 
the Board finds it necessary to remand the case for a VA 
examination to determine the nature and etiology of any foot 
disability that might be present.  38 C.F.R. § 3.159(c)(4).






Accordingly, this case is REMANDED for the following actions:

1.  Unless the previously requested 
examination report is obtained, the 
veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any bilateral 
foot disability that may be present.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral foot 
disability is related to his military 
service.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




